Citation Nr: 1234900	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  11-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a left wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

As to the request to reopen the previously denied claim for service connection for residuals of a left wrist injury on the basis of new and material evidence, the Board notes that the RO in August 2010 already considered this claim on a de novo basis; i.e., the RO "reopened" the claim.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2011); 38 C.F.R. § 3.156a (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The now reopened service connection claim for residuals of a left wrist injury is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in March 1984, the RO denied the Veteran's claim of service connection for residuals of a left wrist injury; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the March 1984 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

Subsequent to the final March 1984 RO decision, new and material evidence has been received to reopen the claim of service connection for residuals of a left wrist injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied by the RO in March 1984.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).




New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claim for service connection for residuals of a left wrist injury was most recently finally denied by the RO in March 1984.  Although the Veteran has not alleged that he did not receive notice of the March 1984 rating decision, the Board does note that a notice letter does not appear to be associated with the Veteran's claims folder.  In any event, however, there is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Thus, the presumption of regularity compels the conclusion that the Veteran was furnished notice of the March 1984 rating decision.  Since the Veteran did not appeal the March 1984 denial of his claim, that rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

The evidence of record at that time of the March 1984 RO rating decision included the Veteran's service treatment records, which include a March 1974 X-ray record showing that the Veteran suffered a fall from a trailer the day before, incurring left wrist swelling and tenderness.  X-ray findings were noted to show no significant abnormalities.  A March 1974 health record also noted that X-ray examination of the Veteran's left wrist was normal, and a diagnosis of sprain was provided.  No other mention is included in the Veteran's service treatment records pertaining to his left wrist.  

A January 1984 VA X-ray record shows that the Veteran's left wrist, which was within a plaster cast, was examined.  No definitive evidence of fracture or dislocation was observed.  

The report of a February 1984 VA special orthopedic examination shows that the Veteran reported injuring his left wrist in a January 1984 fall.  A cast was noted to have been placed on his wrist by a private physician.  The Veteran was afforded the examination primarily for evaluation of his left knee.  A diagnosis of previous left wrist injury was supplied.  The examiner commented that the exact nature of the wrist condition was unknown.  

The RO, in initially denying the claim seeking service connection for residuals of a left wrist injury in March 1984, found that the Veteran's March 1974 in-service left wrist injury was acute and transitory, and left no residuals.  The Veteran was notified of this decision, but did not express disagreement with the decision.  

A private medical report, dated in April 1997, and received by VA in August 1998, is of record.  This examination report, supplied by a private company, shows that the Veteran reported previously incurring an injury to his left hand, as a result of a cut.  He added the sustained injury, occurring in 1997, consisted of a laceration to his left hand/wrist proximal to his thumb and base of his wrist.  The examiner reported the presence of a well healed scar on his left wrist.  

The Veteran submitted a claim seeking service connection for residuals of a wrist fracture in March 2010.  See VA Form 21-4138.  

After the application to reopen the Veteran's claim, additional pertinent evidence associated with the Veteran's claims folder includes private medical records.  These records include a May 2010 outpatient specialty clinic note which showed findings consistent with left carpal tunnel syndrome.  The Veteran complained of left upper extremity numbness and weakness, and reported that he had fractured his wrist in the military years earlier.  He added that the complained of numbness and weakness had been bothering him for approximately one year.  

Also of record is the report of a VA examination conducted in August 2010.  The Veteran reported incurring an in-service left wrist fracture, with progressively worse pain, numbness and tingling in his 4th and 5th digits, as well up into his left shoulder.  He complained of decreased grip strength.  After examining the Veteran, the examiner supplied a diagnosis of left wrist carpal tunnel syndrome.  The examiner noted that she reviewed the Veteran's service treatment records, but not his private treatment records.  The examiner seemed to opine that the Veteran did not have a left wrist disorder which was related to his in-service injury.  She mentioned that while his service treatment records did show he incurred an injury, X-ray examination was negative.  While, as noted, the examiner reported not reviewing private treatment records, she did comment on one such record, which she observed showed symptoms of left wrist weakness and numbness beginning in approximately 2009.  The examiner noted that this finding suggested that the Veteran's symptoms started long after the conclusion of his military service.  The examiner added that there was not enough evidence significant enough to show that the in-service injury caused permanent and lasting problems. 

As the previous final March 1984 denial of service connection for residuals of a left wrist injury was premised on a finding that, in part, the Veteran's claimed left wrist injury residuals were acute and transitory in nature, and did not leave any residuals, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a currently-manifested left wrist disorder.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the RO's March 1984 denial and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for residuals of a left wrist injury.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the above-discussed private and VA medical evidence documents that the Veteran does in fact have a left wrist disorder; namely, left wrist carpal tunnel syndrome, is material because this medical diagnosis raises a reasonably possibility of substantiating the claim.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, is related to unestablished facts of providing a finding of a currently-manifested left wrist disorder.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for residuals of a left wrist injury.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.



ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for COPD, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for residuals of a left wrist injury triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The medical record includes information pertaining to the Veteran's currently-claimed left wrist injury residuals.  As noted, findings included as part of the August 2010 VA examination, as well as within private medical records, show that the Veteran currently has left wrist carpal tunnel syndrome.  While the Veteran was afforded a VA examination concerning this claimed disorder in August 2010, the examination report is inadequate.  

As noted above, the examiner did not review the entire evidentiary record, namely, the Veteran's complete private medical records.  This is clear, as she did not comment on the fact that the Veteran incurred a left wrist injury in 1997.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2011); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  The August 2010 VA examination report findings are thus inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Ascertaining whether the Veteran currently has a left wrist disorder which was related to his active military service -- to include his in-service left wrist injury -- is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The AMC/RO should make every attempt necessary to forward the claim folder to the VA Certified Physician's Assistant physician - C.J.J. -- who conducted the August 2010 VA peripheral nerves examination.  After reviewing the claim folder, to include ALL VA and PRIVATE medical records, C.J.J., PA-C should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's left wrist carpal tunnel syndrome is causally or etiologically related to his active service, including as due to an in-service fall.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  In the event that C.J.J., PA-C - the VA medical professional who conducted the August 2010 VA examination -- is unavailable, the AMC/RO should arrange for the appellant to be afforded a VA examination for the purpose of obtaining an opinion as to whether the Veteran currently has a left wrist disorder, to include carpal tunnel syndrome, which is shown to be causally or etiologically related to his active service.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims folder, to include the Veteran's service treatment records, and all post service VA and private medical records, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed left wrist disorder, to include carpal tunnel syndrome, is causally or etiologically related to the Veteran's active service including to his verified in-service fall.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  To help avoid future remand, the AMC/RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AMC/RO should readjudicate the Veteran's claim concerning entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given an opportunity to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified. 














The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


